

Exhibit 10.40


Amendment to
Employment Agreement


This Amendment is made effective as of November 16, 2009 by and between First
Solar, Inc. a Delaware corporation having its principal office at 350 West
Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and
Mary Elizabeth Gustafsson (hereinafter “Employee”)


WITNESSETH:


WHEREAS, Employer and Employee are party to an Employment Agreement dated as of
February 20, 2009 (the “Employment Agreement”);
 
WHEREAS, the Compensation Committee of the Company’s Board of Directors reviewed
the base salary of certain officers following which Employee’s base salary was
increased effective March 22, 2009;
 
WHEREAS, Employer has promoted Employee to a new position effective December 1,
2009;
 
WHEREAS, the parties wish to memorialize these action by amending the Employment
Agreement accordingly;
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree that the Employment Agreement
is amended as provided herein.


1.
Section 1.2 of the Employment Agreement is amended, (i) in the first sentence,
to replace the title “General Counsel” with the title “Executive Vice President,
General Counsel and Secretary”, (ii) in the second sentence, to replace the
title of Employee’s supervisor from “Executive Vice President” to “Chief
Executive Officer”, and (iii) in the third sentence to replace the phrase “or
the Employer’s Chief Executive Officer” with the phrase “or the Employer’s Board
of Directors”.



2.
Section 2.1 of the Employment Agreement is amended to replace the stated Base
Salary of “$325,000” with “$331,792”.



3.
Except as amended above, the Employment Agreement shall remain in full force and
effect.





IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.


EMPLOYER
EMPLOYEE
 
 
 
/s/ Robert J. Gillette
 
Robert J. Gillette
Chief Executive Officer
 
 
 
/s/ Mary Elizabeth Gustafsson
 
Mary Elizabeth Gustafsson
     
Date:  2-15-10




